The opinion of the Court was delivered by
Manning, J.
Paul Tulaue gave to certain designated persons in New Orleans real estate situated therein for the purpose of using the income thereof for the promotion and encouragement of intellectual, moral, and industrial education of the white youth in that city. This property has been assessed for taxation in 1883 at $288,700.
The administrators of Mr. Tulane’s bounty claim that the property is exempt from taxation, and this proceeding presents that issue.
The provisions of the last two Constitutions for exemptions are nearly identical. The points of similarity and of difference, so far as concerns onr present inquiry, will appear more strikingly by juxtaposing them. The words used are :
1868. Property actually used for church, school, or charitable purposes.
1879. Buildings and property used exclusively for colleges or other school purposes.
The points of difference are that the word “ buildings” is introduced into the later instrument, and “ exclusively ” is substituted to “ actually.” In this second alteration the last Constitution is more stringent than its predecessor, for property or a building might be actually used for school purposes, and yet not used exclusively. If we are then to suppose that there was a design in discarding the word “ actually,” and employing “ exclusively,” the intent must have been to restrict the exemption within narrower limits than before.
The word “ buildings ” is redundant, and seems to have been injected in the instrument more from a desire to change the expression than to alter the meaning. Certainly property includes buildings. The only *670effect of it is to make “ property ” refer especially to whatever, other than buildings, is used exclusively for school purposes, such as chemical or philosophical apparatus and the like.
The Journal of the Convention is not very luminous upon the matter, but some light is thrown upon it by the disposition made of an amendment, offered by the counsel who made the oral argument before this Court on behalf of"the administrators with such felicity of diction and earnestness of conviction. Mr. McConnell offered to amend by inserting, “ and the property thereof, so far as may be actually necessary for the use or support thereof.” It was lost. Journal, 189.
This very decidedly exhibits the animus of the Convention upon this matter of exemptions. Here was a distinct proposition to exempt, not only the property of an institution necessary for its use, but also such property as is necessary for its support. The opportunity was then given to disclose just what we are now seeking to find, viz., the meaning and intent of the body then formulating an organic law. If exemptions were intended to embrace property, the revenues of which were necessary to support an institution of any kind, here was an occasion when that principle could be stamped upon the instrument in characters so.sliarply defined that there could be no mistake in reading them. The principle was repudiated. The amendment was rejected.
Besides, the judicial interpretation of the exemption clause of the Constitution of 1868 was before the Convention. A series of decisions, familiar to every lawyer and to most business men in that body, had settled the meaning of the words used in that Constitution. They knew that an exemption from taxation of a building belonging to a society had been adjudged to have terminated when the building ceased to be used for the purposes of the society, but was leased for its profit, New Orleans vs. N. O. Mechanics’ Society, 27 An. 436, and that the parsonage of a church, used as a home for its minister, had been denied exemption. First Presb. Church vs. New Orleans, 30 An. 259. And in a case where all the Justices read opinions, the first opinion of the Court enlarging the exemption was reversed on rehearing, and the strictest construction of the exemption clause was maintained. La. Cotton Manuf. Co. vs. New Orleans, 31 An. 440.
The legislative interpretation of this clause accorded with the judicial, or rather the legislature compelled the practical enforcement of the judicial interpretation by passing a special law requiring assessors to assess “ all property not absolutely used for church, school, or charitable purposes.” Acts Ex. Sess. 1877, p. 121.
With this phraseology of the Constitution of 1868 before the eyes of those who were framing a new one, judicially construed uniformly to *671have one meaning, the last cited decision having been rendered at the instant of their assembling, the decisions of this Court forming as we know the subject of comment in their debates, it is not possible that they should have employed language so nearly alike that of the previous Constitution, if they had intended to introduce a different principle. They would rather have avoided the use of its terms, and have so shaped their language as to carve the different intention in bold relief. And this the more, since the accepted canon of construction is that exemptions are rigidly confined to the objects specially designated.
The proviso inserted in the present Constitution strengthens this view—provided the property so exempted be not used or leased for purposes of private or corporate profit or income. Even if the main clause were susceptible of the construction claimed, it is limited and controlled by this denegation of exemption when the property is either used or leased for corporate income. None of the property, for which exemption isnow claimed, is or can be used for college buildings. It can serve the purpose for which it has been given only by leasing it in order to derive income. Unless it yields corporate income, the Board of Administrators could not carry out the purpose for which it was given.
Nor is it without significance that the tendency of legislation, whether organic or ordinary, is to reduce and circumscribe exemptions from taxation to the narrowest possible limits, and even to totally abolish them. Each succeeding Constitution of the several States of our country gives evidence of this tendency of modern thought, and the Constitutions of the two States, which we are told had a marked influence in moulding our own, are conspicuous illustrations of the steady advance of this conception of public policy.
The inducements to swerve from the clearly cut path of judicial contraction are tempting. The munificent bounty of the donor, the admirable purpose to which he has consecrated it, the eminent men whom he has selected with rare good judgment to effectuate his purpose, the visions of the rich harvest of intelligence and culture which will spring up from the sterile fields of ignorance and brutality, when they have been irrigated by the stream of Paul Tulane’s beneficence—all invite a relaxation of judicial interpretation. But courts dare not permit sentiment to displace reason, nor policy to usurp the function of authority.
It is therefore ordered and decreed that the judgment of the lower court is avoided and reversed, and that the peremptory mandamus is refused at the relators’ costs in both Courts.
Fenner, J., recuses himself, being one of the administrators.